UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4218


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM RONALD DOUGLAS, II,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00420-WO-1)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Renorda Pryor, HERRING LAW CENTER, PLLC, Durham, North Carolina, for
Appellant. Michael Francis Joseph, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Ronald Douglas, II, appeals the district court’s judgment revoking his

supervised release and sentencing him to 48 months of imprisonment and 1 year of

supervised release. Counsel filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal but discussing whether the

district court imposed a plainly unreasonable sentence. In his pro se supplemental brief,

Douglas argues that the controlled substances found in his vehicle were the fruit of Fourth

Amendment violations. The Government declined to file a response brief.

      “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).     “To consider whether a revocation sentence is plainly

unreasonable, we first must determine whether the sentence is procedurally or

substantively unreasonable.” Id.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Id.

(footnotes and citation omitted). “[A] revocation sentence is substantively reasonable if

the court sufficiently states a proper basis for its conclusion that the defendant should

receive the sentence imposed.” Id. (internal brackets and quotation marks omitted).



                                            2
       We conclude that the district court did not err when it imposed the 48-month

sentence. The district court properly calculated Douglas’ policy statement range as 18-24

months, based on his Grade A violation and his criminal history category of III, U.S.

Sentencing Guidelines Manual § 7B1.4(a), p.s. (2018) (revocation table). The court heard

the parties’ arguments and Douglas’ allocution, responded to the parties’ arguments, and

explained the selected sentence in terms of the revocation-relevant statutory factors. The

district court thoroughly explained its rationale for imposing the above-policy statement-

range sentence in terms of the relevant § 3553(a) factors and specifically addressed

counsel’s arguments for a sentence within the policy statement range.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We have considered the arguments presented in

Douglas’ pro se supplemental brief and conclude they are without merit. * We therefore

affirm the district court’s judgment. This court requires that counsel inform Douglas, in

writing, of his right to petition the Supreme Court of the United States for further review.

If Douglas requests that a petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Douglas. We dispense with




       *
          Douglas’ claim in his pro se supplemental brief that the drugs seized during his
traffic stop should have been suppressed fails because the exclusionary rule does not apply
in supervised release revocation proceedings. United States v. Armstrong, 187 F.3d 392,
394-95 (4th Cir. 1999).

                                             3
oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4